Citation Nr: 1048162	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-09 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's claim of service connection for mood 
disorder/depression.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which declined to reopen the Veteran's claim of 
service connection for mood disorder/depression.

In May 2010, the Veteran testified at a video conference hearing.  
At his request, the record was held open for an additional 60 
days so that he could submit additional evidence.  During that 
time, additional evidence in the form of a written statement from 
the Veteran's mother was received by the Board.  That evidence 
was not accompanied by a waiver of review of the agency of 
original jurisdiction pursuant to 38 C.F.R. § 20.1304(c).

The issue of the Veteran's entitlement to service connection for 
mood disorder/depression is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2006 Board decision declined to reopen the 
Veteran's claim of entitlement to service connection for a mood 
disorder or depression.

2.  The Veteran filed his current request to reopen his claim of 
service connection for an acquired psychiatric disorder in 
February 2008.

3.  The evidence associated with the claims file since the 
Board's November 2006 decision, when considered with the evidence 
previously of record, relates to the previously unestablished 
question of whether the Veteran's mood disorder/depression was 
incurred during or was aggravated by his active duty service.


CONCLUSION OF LAW

New and material evidence has been received, warranting that the 
Veteran's claim of entitlement to service connection for 
depression/anxiety be reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual 
analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's claim was received 
after August 29, 2001, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers which, 
by itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim."  Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, a November 2006 Board decision declined to reopen 
the Veteran's claim of service connection for a mood 
disorder/depression on the basis that the evidence available at 
that time did not show that the claimed depression/mood disorder 
began during or was aggravated by service.  Pursuant to 
38 U.S.C.A. § 7104, that decision is final.

The question for the Board now is whether new and material 
evidence has been received by the RO since the Board's November 
2006 decision.  In essence, the Board must determine whether the 
newly submitted evidence relates to an unestablished fact 
necessary to substantiate the claim (namely, whether the 
Veteran's claimed mood disorder/depression was first incurred 
during or was aggravated by service), and if so, whether such 
evidence now raises a reasonable possibility of substantiating 
the claim.

The Veteran's pending request to reopen his service connection 
claim was first filed in February 2008.  In support of that 
request, VA has received VA treatment records pertaining to 
treatment from July 2007 to August 2008, a July private 
psychiatric opinion prepared by B.R., Ph.D., and a May 2010 
statement prepared by the Veteran's mother.  The Veteran also 
provided testimony at a May 2010 video conference hearing.  
Obviously, these records were not part of the claims file at the 
time of the Board's prior November 2006 decision and are thus 
"new" for purposes of the Board's present analysis.

In general, the newly obtained VA treatment records are not 
material to the previously unestablished issue of whether the 
Veteran's mood disorder/depression was caused by or aggravated by 
his active duty service.  However, the July 2008 report from Dr. 
B.R. generally supports a diagnosis of major depressive disorder 
and opines that at the very least, "it is, nevertheless, clear 
that [the Veteran] entered service as an effective young man and 
soon after leaving, started to become clearly impaired..."  
Moreover, the Veteran provided testimony at his May 2010 hearing 
that he first experienced the onset of depression during service 
and that his depression has continued since that time.  This 
evidence relates to the previously disputed question of whether 
the Veteran's claimed mood disorder/depression was incurred 
during service.  As these records also raise the reasonable 
possibility of substantiating the Veteran's claim, the Board 
finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for a 
mood disorder/depression should be reopened.  This claim will 
next be addressed by the Board on a de novo basis, an action that 
will not prejudice the Veteran in light of the ultimate outcome.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Duties to Notify and Assist

Insofar as the Veteran's request to reopen service connection for 
an acquired psychiatric disorder, the Board has considered 
whether VA has fulfilled its notification and assistance 
requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Given the favorable action taken with regard to 
that issue, however, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.


ORDER

New and material evidence has been received, and the Veteran's 
claim of entitlement to service connection for mood 
disorder/depression is reopened.


REMAND

Preliminarily, the Board notes that in a July 2010 letter, the 
Veteran's representative requests that the Board remand this 
matter to the RO so that it might make efforts through the 
National Personnel Records Center to obtain various in-service 
psychiatric treatment records.  As identified in the letter, the 
records which the Veteran seeks are those related to reported 
psychiatric treatment at McDonald Army Health Center.

In this regard, the Board wishes to point out that documentation 
in the claims file shows that repeated efforts to obtain such 
records have previously been made by the RO as part of earlier 
claims made by the Veteran.  An initial request to the NPRC for 
the Veteran's service treatment records was made in May 2001.  In 
response to that request, the Veteran's service treatment records 
were provided by NPRC in March 2002.  Based upon various 
statements made by the Veteran, the RO contacted NPRC later that 
month to request mental health clinical records for treatment in 
1972 and 1973 from McDonald Army Hospital, Portsmouth Naval 
Hospital, and facilities at Valley Forge, Pennsylvania.  In June 
2002, NPRC advised that a search for such records was negative.  
Follow-up efforts with NPRC in January 2005 to locate mental 
health clinical records were once again negative.  The Veteran's 
representative, in the aforementioned July 2010 letter, 
acknowledges that her office's own independent attempts to locate 
the mental health clinical records directly through NPRC and 
McDonald Army Hospital were also unsuccessful. 

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain relevant 
records from other Federal departments or agencies.  VA is 
required to make as many requests as are necessary to obtain such 
records, and may end such efforts only if it concludes that the 
records sought do not exist or that further efforts to obtain 
such records would be futile.  Cases in which VA may conclude 
that no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or that the custodian does not have them.

Under the circumstances, it is apparent that the mental health 
records sought are not in the possession of NPRC and further 
efforts through that agency would appear to be futile.  The Board 
notes, however, that no documented efforts have been made by the 
RO to obtain the 1972 or 1973 mental health clinical treatment 
records directly from McDonald Army Hospital, Portsmouth Naval 
Hospital, or the facilities at Valley Forge, Pennsylvania.  
Pursuant to 38 C.F.R. § 3.159(c)(2), the RO should make and 
continue such efforts until it concludes that the records sought 
do not exist or are not present at any of those locations.



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection for 
a mood disorder/depression.  This letter must 
inform the Veteran about the information and 
evidence that is necessary to substantiate 
the claim and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  The 
Veteran should also be advised that efforts 
are being undertaken to contact McDonald Army 
Hospital, Portsmouth Naval Hospital, and the 
facilities at Valley Forge, Pennsylvania to 
obtain the Veteran's mental health clinical 
records for treatment from 1972 to 1973.

The Veteran should also be provided a VA 21-
4142 release and be requested to identify on 
the release the name(s) and address(es) of 
any private or VA mental health treatment 
providers who have provided treatment since 
August 2008.

2.  Contact McDonald Army Hospital, 
Portsmouth Naval Hospital, and the treatment 
facilities at Valley Forge, Pennsylvania and 
obtain the Veteran's mental health clinical 
treatment records for treatment from 1972 to 
1973.  All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the claims 
file.

3.  Obtain any outstanding treatment records 
from the private or VA mental health 
treatment facilities identified by the 
Veteran in the provided VA 21-4142 release.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for mood 
disorder/depression should be readjudicated.  
If the determination remains adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


